PER CURIAM.
This is an appeal from a final judgment based upon the entry of a directed verdict. From a review of the record we are of the opinion that there was sufficient evidence on which the jury could have lawfully found for the plaintiff, and, therefore, the verdict should not have been directed. Jones v. Smith etc., Fourth District Court of Appeal, 279 So.2d 343, opinion filed June 20, 1973; see also Zimmerman v. Langlais, Fla.App.1971, 248 So.2d 694; and 32 Fla.Jur. Trial § 93. The final judgment is reversed and the cause remanded for further proceedings.
Reversed.
OWEN, C. J., and CROSS and MAGER, JJ., concur.